Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 2-21, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed August 18, 2022. Claim 1 cancelled. Claims 2-21 presented for Examination. Applicant’s amendment has been fully considered and entered
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 01/11/2021 but claims the benefit of US continuation 17145637 files on 20210111 and US continuation 16740711 filed on 20200113 and US continuation 16404079 filed on 20190506 and US continuation 15984971 filed on 20180521 and US continuation 15348444 filed on 20161110 and US continuation 14691196 filed on 20150420  and US continuation 14252325 filed on 20140414 and US continuation 13947207 filed on 20130722 and US continuation 13053994 filed on 20110322  and U.S. provisional application number 61316034 filed on 20100322.
Double Patenting
4.       Claims 2-21 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11348446 B1 and 1-20 of U.S. Patent No. 10891851 B1 and  1-20 of U.S. Patent No. 10535251 B1 and 1-20 of U.S. Patent No. 10282974 B1 and 1-20 of U.S. Patent No. 9978257 B1 and 1-20 of U.S. Patent No. 9495864 B1 and 1-20 of U.S. Patent No. 9013295 B1 and 1-20 of U.S. Patent No. 8698614 B1 and 1-20 of U.S. Patent No. 8493202 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 8, 12 and 21, the phrase “likely damaged" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “one or more computer-readable storage media”.  Computer storage medium, as discussed in paragraph [0097-98] of the specification, discusses both computer storage medium.  However, while giving examples of different storage media, paragraph [0097-98] specifically does not limit what can be included as storage medium.  Therefore, the term storage media is reasonably interpreted to include communication media, such as carrier waves, which are not considered to be statutory subject matter.
In order to correct this issue, the claims may be amended to positively identify the “computer storage medium” to be non-transitory
Claim Rejections - 35 USC § 103
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.       Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naidoo (US 2016/0171853 A1) (hereinafter Naidoo) in view of Sofos (US 2010/0122280 A1) (hereinafter Sofos).

               Regarding claim 2, Naidoo discloses a method (Fig. 1, para 032, security gateway 115 is a processor-based device that functions to detect alarm) comprising: 
determining, by a secondary transmission point i) for a property ii) that provides backup network access for a security control panel at the property to a primary transmission point, that a first time period since a communication was received from the primary transmission point satisfies a first threshold time period (para 96, alarm conditions to authorized personnel for a predetermined time period after an alarm condition is detected);
in response to determining that the first time period since a communication was received from the primary transmission point satisfies the first threshold time period, determining whether a second time period since a message was received from the security control panel satisfies a second threshold time period (para 81, able to adjust said predetermined basis including, without limitation, adjusting times, duration, para 48, if security system 131 does not receive a response from security gateway 115, monitoring personnel at security system 131 can take appropriate action); and
selectively determining to perform one or more automated actions for the property or to skip performing the one or more automated actions for the property using a result of the determination whether the second time period since a message was received from the security control panel satisfies the second threshold time period (para 68, after security gateway 115 detects an alarm, transmit alarm signal to the alarm condition automatically, para 95, automation system serve as a workflow system for operators responding to alarm conditions).
Naidoo specifically fails to disclose the security control panel is separate from the primary transmission point and the secondary transmission point.
In analogous art, Sofos discloses the security control panel is separate from the primary transmission point and the secondary transmission point (para 0044, select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 0047- 0048, determine blackout event start by comparing blackout event, control system determines blackout event and alarm generated in response arm, para 0027, system 214 selects content to provide via plurality of channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device to enable or disable different functionality provided by monitoring device [Sofos, Abstract].
Regarding claim 3, Naidoo fails to discloses the method of claim 2, comprising:
determining that the second time period since a message was received from the security control panel satisfies the second threshold time period; and
in response to determining that the second time period since a message was received from the security control panel satisfies the second threshold time period, performing one or more automated actions for the property.
In analogous art, Sofos discloses the method of claim 2, comprising: determining that the second time period since a message was received from the security control panel satisfies the second threshold time period (para 44, The control system receives criterion under which alarm is generated, at 708. Various criteria forming the basis of an alarm include, threshold of time remaining until transmission (and the associated blackout event) starts); and
in response to determining that the second time period since a message was received from the security control panel satisfies the second threshold time period, performing one or more automated actions for the property (para 0044, select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 0047- 0048, determine blackout event start by comparing blackout event, control system determines blackout event and alarm generated in response arm, para 0027, system 214 selects content to provide via plurality of channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device for generating an alarm when the at least one criterion is satisfied [Sofos, paragraph 15].
Regarding claim 4, Naidoo fails to disclose the method of claim 2, comprising:
receiving sensor data from a sensor at the property, wherein: selectively determining to perform the one or more automated actions for the property or to skip performing the one or more automated actions for the property uses the result of the determination whether the second time period since a message was received from the security control panel satisfies the second threshold time period and the sensor data.
In analogous art, Sofos discloses the method of claim 2, comprising:
receiving sensor data from a sensor at the property, wherein: selectively determining to perform the one or more automated actions for the property or to skip performing the one or more automated actions for the property uses the result of the determination whether the second time period since a message was received from the security control panel satisfies the second threshold time period and the sensor data (para 0044, select a desired number of criteria and may select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 51, automated verification starts and finishes allows alarms to be generated quickly so that appropriate corrective measures may be taken).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device to creates alarm rules and criteria associated with the blackout event and to enable or disable different functionality provided by the monitoring device [Sofos, paragraph 045].
Regarding claim 5, Naidoo discloses the method of claim 4, comprising: selecting, from a plurality of threshold time periods and using a type of the sensor, the second threshold time period (para 38, time period to determine whether the alarm signal is a false alarm or not, para 69, detected alarm event including, type of sensor that detected it, and data from that sensor regarding the detected alarm condition).
Regarding claim 6, Naidoo discloses the method of claim 2, wherein the primary transmission point or the secondary transmission point comprises one or more devices that implement at least a portion of a transmission path between the security control panel and an central monitoring system that monitors multiple properties (para 72, monitoring operator of alarm conditions and managing responses to events, para 96, alarm conditions for a predetermined time period after alarm condition is detected, para 41, security gateway 115 may be installed in different area of the residence).
Regarding claim 7, Naidoo discloses the method of claim 2, wherein the primary transmission point comprises one or more devices that implement at least a portion of at least one of a wired connection or a wireless connection between the security control panel and an central monitoring system that monitors multiple properties (para 99, time transmission permits central monitoring station 136 to respond to an alarm signal, para 37, system 100 adjusted to trigger an alarm if a person walks across a monitored area but not a dog walking across the same area).
Regarding claim 8, Naidoo discloses the method of claim 2, comprising sending, to a central monitoring system, a message indicating that the security control panel was likely damaged (para 46, system provides security in the event primary system is damaged due to, accident, sabotage, system failure, para 66, security system 100 to ensure alarm conditions responded quickly in the event of partial system failure).
Regarding claim 9, Naidoo discloses a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable (para 059, incoming signal and translates it back to computer, para 078, sent to the security system server for storage), when executed by the one or more computers, to cause the one or more computers to perform operations (Fig. 1, para 032, security gateway 115 is a processor device functions to detect alarm)  comprising:
determining that a period of time since a message was received from a security control panel that monitors a property satisfies a threshold time period (para 96, alarm conditions to authorized personnel for a predetermined time period after an alarm condition is detected); and
in response to determining that the period of time since a message was received from the security control panel satisfies the threshold time period (para 81, able to adjust said predetermined basis including, without limitation, adjusting times, duration, para 48, if security system 131 does not receive a response from security gateway 115, monitoring personnel at security system 131 can take appropriate action), performing one or more automated actions for the property (para 68, after security gateway 115 detects an alarm, transmit alarm signal to the alarm condition automatically, para 95, automation system serve as a workflow system for operators responding to alarm conditions).
Naidoo specifically fails to disclose the security control panel is separate from the primary transmission point and the secondary transmission point.
In analogous art, Sofos discloses the security control panel is separate from the primary transmission point and the secondary transmission point (para 0044, select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 0047- 0048, determine blackout event start by comparing blackout event, control system determines blackout event and alarm generated in response arm, para 0027, system 214 selects content to provide via plurality of channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device to enable and/or disable different and/or additional functionality provided by the monitoring device and/or any other device [Sofos, Abstract].
Regarding claim 10, Naidoo discloses the system of claim 9, wherein the system is physically at an offsite location separate from the property (para 41, security gateway 115 installed in different area of the residence).
Regarding claim 11, Naidoo discloses the system of claim 9, wherein the system is physically located at the property (para 37, system 100 adjusted to trigger alarm if person walks across a monitored area but not dog walking across same area).
Regarding claim 12, Naidoo discloses the system of claim 9, wherein performing the one or more automated actions for the property comprises sending, to a central monitoring system, a message indicating that the security control panel was likely damaged (para 46, system provides security in the event primary system is damaged due to, accident, sabotage, system failure, para 66, security system 100 to ensure alarm conditions responded quickly in the event of partial system failure).
Regarding claim 13, Naidoo discloses the system of claim 9, the operations comprising: receiving sensor data from a sensor at the property, wherein: performing the one or more automated actions for the property uses the sensor data (para 68, after security gateway 115 detects an alarm, transmit alarm signal to the alarm condition automatically, para 95, automation system serve as a workflow system for operators responding to alarm conditions).
Regarding claim 14, Naidoo fails to discloses the system of claim 13, the operations comprising: selecting, from a plurality of threshold time periods and using a type of the sensor, the threshold time period.
In analogous art, Sofos discloses the system of claim 13, the operations comprising: selecting, from a plurality of threshold time periods and using a type of the sensor, the threshold time period (para 44, The control system receives criterion under which alarm is generated, at 708. Various criteria forming the basis of an alarm include, threshold of time remaining until transmission (and the associated blackout event, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device for generating an alarm when the at least one criterion is satisfied [Sofos, paragraph 15].
Regarding claim 15, Naidoo discloses a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations (para 059, incoming signal and translates it back to computer, para 078, video sent to the security system server for storage) comprising:
determining, by a secondary transmission point i) for a property ii) that provides backup network access for a security control panel at the property to a primary transmission point, that a first time period since a communication was received from the primary transmission point satisfies a first threshold time period (para 96, alarm conditions to authorized personnel for a predetermined time period after an alarm condition is detected);
in response to determining that the first time period since a communication was received from the primary transmission point satisfies the first threshold time period (para 81, able to adjust said predetermined basis including, without limitation, adjusting times, duration, para 48, if security system 131 does not receive a response from security gateway 115, monitoring personnel at security system 131 can take appropriate action), determining that a second time period since a message was received from the security control panel satisfies a second threshold time period; and
in response to determining that the second time period since a message was received from the security control panel satisfies the second threshold time period (para 81, able to adjust said predetermined basis including, without limitation, adjusting times, duration, para 48, if security system 131 does not receive a response from security gateway 115, monitoring personnel at security system 131 can take appropriate action), performing one or more automated actions for the property (para 68, after security gateway 115 detects an alarm, transmit alarm signal to the alarm condition automatically, para 95, automation system serve as a workflow system for operators responding to alarm conditions).
Naidoo specifically fails to disclose the security control panel is separate from the primary transmission point and the secondary transmission point.
In analogous art, Sofos discloses the security control panel is separate from the primary transmission point and the secondary transmission point (para 0044, select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 0047- 0048, determine blackout event start by comparing blackout event, control system determines blackout event and alarm generated in response arm, para 0027, system 214 selects content to provide via plurality of channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device to enable and/or disable different and/or additional functionality provided by the monitoring device and/or any other device [Sofos, Abstract].
Regarding claim 16, Naidoo fails to discloses the computer storage medium of claim 15, the operations comprising:
determining that the second time period since a message was received from the security control panel satisfies the second threshold time period; and
in response to determining that the second time period since a message was received from the security control panel satisfies the second threshold time period, performing one or more automated actions for the property.
In analogous art, Sofos discloses the computer storage medium of claim 15, the operations comprising: determining that the second time period since a message was received from the security control panel satisfies the second threshold time period (para 44, The control system receives criterion under which alarm is generated, at 708. Various criteria forming the basis of an alarm include, threshold of time remaining until transmission (and the associated blackout event) starts); and
in response to determining that the second time period since a message was received from the security control panel satisfies the second threshold time period, performing one or more automated actions for the property (para 0044, select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 0047- 0048, determine blackout event start by comparing blackout event, control system determines blackout event and alarm generated in response arm, para 0027, system 214 selects content to provide via plurality of channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device to enable and/or disable different and/or additional functionality provided by the monitoring device and/or any other device [Sofos, Abstract].
Regarding claim 17, Naidoo fails to discloses the computer storage medium of claim 15, the operations comprising: receiving sensor data from a sensor at the property, wherein: determining to perform the one or more automated actions for the property uses the sensor data.
In analogous art, Sofos discloses the computer storage medium of claim 15, the operations comprising: receiving sensor data from a sensor at the property, wherein: determining to perform the one or more automated actions for the property uses the sensor data (para 0044, select a desired number of criteria and select thresholds of particular criteria during alarm rule creation, para 0047, blackout event start below, threshold, various thresholds for event used, each with its own alert/alarm, para 51, automated verification starts and finishes allows alarms to be generated quickly so that appropriate corrective measures may be taken).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition disclosed by Naidoo to use system determine and/or control the configuration and thereby also the operation of the server based on the current situation as determined by the server or based on the instructions received by the configuration manager as taught by Sofos to use monitoring device to creates alarm rules and criteria associated with the blackout event and to enable or disable different functionality provided by the monitoring device [Sofos, paragraph 045].
Regarding claim 18, Naidoo discloses the computer storage medium of claim 17, the operations comprising: selecting, from a plurality of threshold time periods and using a type of the sensor, the second threshold time period (para 38, time period to determine whether the alarm signal is a false alarm or not, para 69, detected alarm event including, type of sensor that detected it, and data from that sensor regarding the detected alarm condition).
Regarding claim 19, Naidoo discloses the computer storage medium of claim 15, wherein the primary transmission point or the secondary transmission point comprises one or more devices that implement at least a portion of a transmission path between the security control panel and an central monitoring system that monitors multiple properties (para 72, monitoring operator of alarm conditions and managing responses to events, para 96, alarm conditions for a predetermined time period after alarm condition is detected, para 41, security gateway 115 may be installed in different area of the residence).
Regarding claim 20, Naidoo discloses the computer storage medium of claim 15, wherein the primary transmission point comprises one or more devices that implement at least a portion of at least one of a wired connection or a wireless connection between the security control panel and an central monitoring system that monitors multiple properties (para 99, time transmission permits central monitoring station 136 to respond to an alarm signal, para 37, system 100 adjusted to trigger an alarm if person walks across a monitored area but not dog walking across same area).
Regarding claim 21, Naidoo discloses the computer storage medium of claim 15, wherein performing the one or more automated actions for the property comprises sending, to a central monitoring system, a message indicating that the security control panel was likely damaged (para 46, system provides security in the event primary system is damaged due to, accident, sabotage, system failure, para 66, security system 100 to ensure alarm conditions responded quickly in the event of partial system failure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689